PER CURIAM:
John Douglas Jackson petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. Because the district court has acted in the case as recently as February 16, 2005, we find there has been no undue delay in the district court. Moreover, contrary to Jackson’s contentions, the district court’s order, while not relevant to all of his pending claims, still constitutes recent and substantial progress in the case. Accordingly, although we grant permission to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED